DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application fled 01/25/2019.

Claims 1-9 are pending and being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
Claim 1 also requires adjusting the pH of the mixed solution.  However, it is unclear as to how the pH is adjusted.  It is unclear as to whether the pH is adjusted up, adjusted down, or adjusted to a particular pH range.
Claim 1 in the second step recites “placing the mixed solution in water bath to perform a reaction to obtain a solid precipitate”.  There is insufficient antecedent basis for “the mixed solution” of this step.  The step prior to this, requires adding NaOH solution dropwise to the mixed solution under vigorous stirring.  It is unclear as to whether the “mixed solution” that is place in water bath contains the NaOH (i.e., mixed solution with adjusted pH) or whether it is the mixed solution prior to addition of the NaOH.
Claim 1 at the end of the second step requires obtaining the precursor “with a constant weight”.  It is unclear as to what is meant by “constant weight”.  It is unclear as to whether “constant weight” refers to obtaining a particular amount of precursor or whether it is it is dried until the precursor does not vary in weight.
Claim 1 in the third step recites “introducing nitrogen gas (150 mL/min) to ensure an inert atmosphere”.  It is unclear as to whether 150 mL/min is part of the limitation.
Considering claim 6, it is unclear as to whether four different 200 mL of 10 µM atrazine solutions are made by using ultrapure water for the first solution, tap-water for the second solution, surface water for the third solution, and underground water for the fourth solution or whether the solution is made with water selected from the group consisting of ultrapure water, tap-water, surface water and underground water.  The intent of “respectively” is unclear in this limitation both with respect to the water being used and the use of magnetic stirrers.  “Adding PMS separately, and adding H2SO4 
Considering claim 9, the intent of “separately” in “PMS is added separately to the 200 mL 10 µM atrazine solutions”  and “CoFe2O4-WTRs is added separately” is unclear (PMS and CoFe2O4-WTRs are added separately from what?).
Claim 9 recites “using the actual water”.  here is insufficient antecedent basis for this limitation in the claim  

   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734